Citation Nr: 0711734	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-27 654	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased rating for the residuals of a 
right shoulder dislocation, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1972 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran does not have limitation of motion of the 
right arm midway between his side and shoulder level.  

2.  The veteran does not have frequent episodes of recurrent 
dislocation of the major scapulohumeral joint, nor does he 
have malunion of the major scapulohumeral joint with marked 
deformity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.7, 4.69, 4.71, Plate I, 4.71a, Diagnostic Codes 5201 and 
5202 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in December 2003, prior to 
the initial decision on the claim in March 2004, and again 
provided notice in July 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the December 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased rating.  
Specifically, the RO stated that the evidence must show that 
his service-connected right arm condition had increased in 
severity.  

The notice letter described the information and evidence that 
VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  
Additionally, the letter noted that VA would make requests 
for relevant records not in the custody of a federal 
department, to include records from private medical care 
providers.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide statements from his doctor containing the 
physical and clinical findings, the results of laboratory 
tests or x-rays, and the dates of examinations and tests.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOC of 
the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
this claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in July 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as an increased rating is not 
warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  In January 2004, the veteran 
underwent an examination ordered by VA with QTC Medical 
Services.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


BACKGROUND

The veteran seeks an increased rating for the residuals of a 
right shoulder dislocation, which is currently evaluated as 
20 percent disabling.  In his Form 9, received by VA in 
August 2005, the veteran contended that his shoulder slipped 
all the time but did not dislocate because he guarded it.  
The veteran added that he was very limited in what he could 
do because he had to stop what he was doing to guard his 
shoulder when it slipped.  The veteran's representative 
reiterated these contentions in the May 2006 VA Form 646.  
On a December 2003 report of magnetic resonance imaging 
(MRI), a private physician, A. C. M., D.O., (initials used to 
protect the veteran's privacy) noted that the veteran 
provided a history of chronic right shoulder pain.  The MRI 
impressions of the right shoulder were: supraspinatus 
tendinopathy with minimal edema but no partial thickness or 
full-thickness tear; degenerative changes in the glenohumeral 
joint with chondromalacia on the articular surfaces, spurs on 
the glenoid rim and humeral head, subarticular cysts in the 
glenoid rim, degeneration of the labrum and possible labral 
tears, possible loose bodies in the posterior-inferior 
glenohumeral joint, minimal effusion, some abnormalities in 
the glenoid rim and the inferior labrum that might have been 
due to previous trauma, a possible Hill-Sachs lesion on the 
postero-lateral humeral head, and minimal acromioclavicular 
joint arthropathy which was narrowing the lateral 
coracoacromial arch.  

During the January 2004 VA examination, the veteran 
complained that his right shoulder had been hurting and he 
was limited in what he could do with his right arm.  The 
veteran gave a history of having been diagnosed by a doctor 
with a bone spur, arthritis, and tendonitis of the right 
shoulder.  He had not had surgery on his shoulder.  The 
veteran reported burning deep pain, numbness, loss of 
strength and mobility, and flare-ups when he used his right 
arm or shoulder.  He stated that he was very limited in his 
ability to perform daily functions during flare-ups and was 
in a lot of pain.  He took various anti-inflammatory 
medications for pain.  He had no prosthetic implants.  He 
reported having functional impairment resulting from his 
inability to do many activities, such as those involving 
above head or outstretched arm movements, without a great 
deal of pain.  When he used both arms, his right arm hurt.  
He reported having missed three weeks of work during a year.  
He could not garden or push a lawn mower.  The veteran could 
brush his teeth, cook, walk, shower, climb stairs, shop, 
vacuum, dress himself, drive a car, and take out the trash 
with his left hand.  The veteran had been working as a 
machinist since 1989.  While at work, he had severe pain 
performing overhead tasks.  

The physical examination revealed that the veteran was 
ambidextrous but stronger in the right hand.  His right 
joints were within normal limits except for tenderness at the 
right shoulder joint with crepitance.  The right shoulder 
range of motion (ROM) findings were: right flexion 120 
degrees with pain occurring at 80 degrees, right abduction at 
110 degrees with pain occurring at 80 degrees, right external 
rotation at 70 degrees with pain occurring at 70 degrees, and 
right internal rotation at 90 degrees with pain occurring at 
90 degrees.  The ROM of the right shoulder joint was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance.  There was no incoordination of the right 
shoulder.  There was no ankylosis of the shoulder joints 
present, the upper extremity reflexes were normal, and there 
was no atrophy of the upper extremities.  An x-ray of the 
right shoulder showed degenerative arthritic changes.  The 
diagnosis was status post right shoulder dislocation and 
degenerative joint disease (DJD) of the right shoulder. 

VA outpatient treatment records dated from June 2004 to March 
2005 showed that, in June 2004, the veteran complained of 
symptoms of instability in his right shoulder and indicated 
that he had a piece of bone in his shoulder joint.  He 
favored his right shoulder and avoided overhead movements and 
had problems with heavy lifting.  He had several dislocations 
in the 1970s but had not had any in the past five or six 
years.  The veteran had been treated conservatively with 
steroid injections.  His upper extremities were warm and dry 
without cyanosis or clubbing.  Although the following 
findings were reported regarding the "left" shoulder it 
appears that the examiner meant the "right" shoulder 
because the rest of the report, including complaints and the 
assessment, pertained to the "right" shoulder:  tender 
subacromial space, painful arc of ROM 40-90 degrees, 
prominent acomioclavicular joint, neurovascularly intact.  
The assessment was impingement syndrome with possible rotator 
cuff tear in the right shoulder.  

An August 2004 treatment entry noted that the veteran 
complained of right shoulder slipping for the past few days.  
His last steroid injection was eight months prior.  The 
veteran described a stabbing pain that would come and go.  He 
was sent for an x-ray that day and scheduled for an 
orthopedic consultation in September.  The September 2004 
orthopedic consult report reflects that the veteran 
complained of pain in the anterior aspect of his shoulder 
with radiation down into his arm.  Upon examination, the 
veteran was able to achieve full range of motion although he 
had pain with abduction past 100 degrees and pain on forward 
flexion past 90 degrees.  There was good strength in internal 
and external rotation against resistance.  X-rays taken in 
August 2004 were reviewed and showed a fairly normal 
appearing subacromial space with some minimal degenerative 
changes of the acromioclavicular joint.  There was no 
evidence of a loose body on the x-rays.  The assessment was 
subacromial bursitis with impingement.  The veteran was 
referred for physical therapy.  Later in September 2004, the 
veteran reported that physical therapy had increased his 
shoulder pain.  

A November 2004 treatment entry stated that a recent right 
shoulder x-ray read as normal.  The right shoulder was 
diffusely tender including at the biceptal tendon.  The ROM 
was 130 degrees with some effort.  The assessment was old 
right shoulder injury with capsular tightness.  

On a March 2005 orthopedic consult report, physical 
examination revealed a right shoulder with normal range of 
motion, tenderness on the proximal aspect, and subjective 
pain that radiated down his arm.  The veteran had symptoms 
that suggested the possibility of mild instability of the 
shoulder.  The opinion was probably impingement-type 
syndrome.  

VA outpatient treatment reports dated from March 2005 to 
December 2005 indicated that the veteran still complained of 
chronic right shoulder pain.  In December 2005, his right 
shoulder had no effusion or swelling but had a tender 
acromioclavicular joint with palpation and tender ROM.  

Treatment records, received by VA in December 2005, from a 
private doctor, D. W., D.O., dated from June 2002 to November 
2005, showed that the veteran was treated for right shoulder 
pain.  In November 2003, the veteran claimed that his right 
arm hurt and the diagnosis was "r[ight] arm pain-etio[logy 
?], r[ight] arm swelling?", and right shoulder pain.  A May 
2004 entry had a diagnosis of right shoulder pain and 
osteoarthritis.  

A report of x-rays of the right shoulder, which had been 
ordered by Dr. W. and was dated in June 2005, revealed mild 
degenerative changes involving the right humeral head without 
fracture or dislocation.  There were small sclerotic foci in 
the right glenoid fossa the suggested a small bone island.  
The impression was mild degenerative changes of the right 
humeral head with small bone island in the right glenoid 
fossa.  X-rays of the right humerus taken at the same time 
found normal bone density with no evidence to suggest 
fracture or dislocation.  The impression was mild 
degenerative changes of the right humeral head.  In June 
2005, the diagnosis was DJD in the right shoulder.  The last 
relevant treatment entry in November 2005 noted that the 
veteran had DJD and chronic pain that disturbed his sleep.  

Treatment records from a private physician, P. P., M.D., 
received by VA in November 2005, showed that the veteran was 
treated in December 2003 and February and June 2004 with 
anti-inflammatories, strengthening exercises, and steroid 
injections for his right shoulder.  A December 2003 
impression was posttraumatic osteoarthritis right shoulder 
with evidence of prior dislocation but no present instability 
with superimposed rotator cuff tendinitis and lateral 
epicondylitis right elbow.  The veteran had complained of 
right shoulder pain and pain in his elbow for about six 
months radiating down into his forearm.  He did not complain 
of tingling or numbness in his hand.  The veteran had full 
ROM of the right shoulder and negative apprehension but a 
positive impingement sign.  Sulcus sign, a test for 
multidirectional instability, was negative; the 
acromioclavicular joint was not tender; and no 
scapulothoracic weakness was noted.  The veteran's right 
elbow had normal motion and no instability but was tender 
over the lateral epicondyle.  The neurologic examination of 
his hand was normal.  X-rays and MRI scan revealed 
degenerative changes of the right shoulder consistent with an 
old fracture and probable dislocation with Hill-Sach's lesion 
present.  The rotator cuff was intact.  

In February 2004, the impression was improving impingement in 
the right shoulder; chronic and posttraumatic osteoarthritis 
of the right shoulder; lateral epicondylitis in the right 
elbow, improved with treatment; and probable subclinical 
carpal tunnel syndrome, right wrist.  Clinical examination 
revealed a weakly positive impingement sign, 
acromioclavicular joint with moderate tenderness to 
palpation, and negative apprehension and sulcus signs.  
Neurologic examination showed the right hand was intact 
although the veteran described fullness or swelling with use.  

A June 2004 entry noted that, after fishing, the veteran had 
difficulty moving his right arm above his head.  Clinical 
examination revealed a positive impingement sign and 
tenderness to palpation of the subacromial space.  There was 
no weakness of the rotator cuff.  The impression was 
recurrent rotator cuff tendonitis of the right shoulder with 
impingement.  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is right-handed and his shoulder disability is on the 
same side, he is entitled to ratings pertinent to the 
dominant (major) side.

The veteran is currently assigned a 20 percent disability 
evaluation for his residuals of a right shoulder dislocation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Under 
that diagnostic code, a 20 percent rating is assigned for the 
major side when there is recurrent dislocation of or at the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at the shoulder level or malunion of the 
scapulohumeral joint with moderate deformity.  A 30 percent 
rating is assigned for the major side when there is recurrent 
dislocation of or at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements or malunion of the 
major scapulohumeral joint with marked deformity.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for the 
residuals of a right shoulder dislocation.  The medical 
evidence of record does not show the veteran to have 
recurrent dislocation of or at the major scapulohumeral joint 
with frequent episodes and guarding of all arm movements or 
malunion of the major scapulohumeral joint with marked 
deformity.  A December 2003 treatment report from Dr. P. P. 
did show evidence of a prior dislocation of the right 
shoulder, but there was no present instability.  In addition, 
the January 2004 VA examination found that the veteran's 
right joints were within normal limits, except for tenderness 
at the right shoulder joint with crepitance.  VA treatment 
records dated in June 2004 also indicated that the veteran 
had reported having several dislocations in the 1970s, but he 
denied having any such episodes in the past five or six 
years.  The Board does observe that an August 2004 treatment 
entry noted that the veteran complained of his right shoulder 
slipping for the past few days, but a private June 2005 x-ray 
of the right shoulder ordered by Dr. W. found mild 
degenerative changes involving the right humeral head without 
fracture or dislocation.  Further, current evidence from the 
veteran on his Form 9, received by VA in August 2005, 
revealed that he reported that his shoulder did not dislocate 
because he guarded it.  Although the Board acknowledges that 
the veteran reported guarding his shoulder, this finding 
alone without evidence of frequent episodes of dislocation at 
the scapulohumeral joint does not warrant a 30 percent rating 
under Diagnostic Code 5202.  Further, there is no evidence of 
malunion of the scapulohumeral joint with marked deformity.  
As such, the veteran has not been shown to have met the 
rating criteria for a higher rating under Diagnostic 
Code 5202.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

Although the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing limitation of motion of the arm 
and impairment of the clavicle or scapula, the Board finds 
that the criteria for a rating in excess of 20 percent for 
his residuals of a right shoulder dislocation are simply not 
met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 
(2006).  In this regard, there are no findings of limitation 
of motion of the arm to midway between side and shoulder 
level to warrant a 30 percent rating.  38 C.F.R. § 4.71a, DC 
5201.  In fact, treatment records from Dr. P. P. dated in 
December 2003 showed full ROM of the right shoulder, and the 
January 2004 VA examination found the veteran to have flexion 
to 120 degrees, abduction to 110 degrees, external rotation 
to 70 degrees, and internal rotation to 90 degrees.  In 
addition, VA treatment records dated in August 2004 indicated 
that the veteran was able to achieve full range of motion of 
his right shoulder, and a November 2004 VA treatment entry 
stated that the right shoulder ROM was 130 degrees with some 
effort.  By March and June 2005, the veteran had full range 
of motion of the right shoulder with tenderness and pain.  
The Board further observes that a 20 percent disability 
evaluation represents the maximum schedular rating available 
under Diagnostic Code 5203.  Therefore, the Board finds that 
the veteran is not entitled to a higher or separate 
evaluation under Diagnostic Codes 5201 and 5203.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right shoulder 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's right shoulder is contemplated in the currently 
assigned 20 percent disability evaluation under Diagnostic 
Code 5202.  Indeed, the March 2004 rating decision 
specifically discussed the veteran's right shoulder pain in 
its grant of the 20 percent disability evaluation under 
Diagnostic Code 5202.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected residuals of a 
right shoulder dislocation.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of a right shoulder dislocation has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
residuals of a right shoulder dislocation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

Entitlement to an increased rating for the residuals of a 
right shoulder dislocation, currently evaluated as 20 percent 
disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


